Citation Nr: 0913809	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April to November 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed acquired psychiatric disorder, to 
include schizophrenia, did not have its onset in service or 
within one year thereafter and is not etiologically linked to 
the Veteran's service or any incident therein.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, the Board observes that the RO issued VCAA 
notices to the Veteran in July 2004 and March 2006 letters 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The March 2006 letter informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
July 2004 VCAA notice was issued prior to the March 2005 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records are of record.  Also VA treatment records are of 
record, as well as private treatment records and Social 
Security Administration records and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  
Evidence of record indicates that a VA psychiatric 
examination was scheduled for the Veteran in early March 
2007, but he failed to appear for a second examination after 
he had rescheduled with VA without any explanation.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran contends that he currently has a psychiatric 
disability, predominantly diagnosed as schizophrenia, that 
was first manifest within one year of his discharge from 
service.  He further contends that he first experienced 
symptoms of his current psychiatric disability during his 
brief period of active duty service.

As noted above, the Veteran failed to report for two 
psychiatric examinations VA scheduled for him in conjunction 
with his claim.  The original examination was scheduled in 
early March 2007, but was rescheduled for later in the month 
at the Veteran's request.  His own failure to cooperate with 
VA has made it impossible to obtain the evidence.  If a 
Veteran desires help with his claim, he must cooperate with 
VA's efforts to assist him, to include reporting for 
scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also 
see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he 
duty to assist is not always a one-way street.").  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  Therefore, 
the Board is now compelled to adjudicate the Veteran's claim 
based on the existing record.  See 38 C.F.R. § 3.655.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Although the Veteran contends that he currently has 
schizophrenia as a result of his service, the Board finds 
that the preponderance of the evidence is against his claim.

Initially, the Board observes that the Veteran's service 
treatment records show no relevant complaints, findings, 
treatment or diagnoses.  However, his September 1964 
discharge examination report did show a diagnosis of chronic 
severe passive-aggressive personality disorder with marked 
anxiety.  Personality disorders are not diseases or injuries 
for compensation purposes, and disability resulting from them 
may not be service-connected.  38 C.F.R. §§ 3.303(c), 4.127 
(2008).  This is so because they are considered to be defects 
of congenital or development origin, and so by their very 
nature, they pre-exist service.  38 C.F.R. § 3.303(c).

VA and private treatment records, dating from November 1976 
to March 2007 show the Veteran received ongoing treatment, 
primarily for diagnosed alcohol abuse and for a psychiatric 
disorder variously diagnosed as generalized anxiety disorder, 
depression, schizoaffective disorder and various personality 
disorders.  Although several treatment records note the 
Veteran's stated history of the onset of his symptoms during 
service, the vast majority of treatment records show that his 
alcohol abuse began either before service or since service 
and note that his psychiatric symptoms were first diagnosed 
in 1979.  The earliest competent medical evidence of 
diagnosed schizophrenia is in March 1980, almost 16 years 
after his discharge from service.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between the Veteran's psychiatric disorder, to include 
schizophrenia, and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Moreover, there is no competent medical opinion of record 
etiologically linking any currently diagnosed acquired 
psychiatric disorder, to include schizophrenia, to service or 
any incident therein.  

VA requested the Veteran submit evidence etiologically 
linking his current acquired psychiatric disorder to his 
service or any incident therein.  However, he has not 
submitted the requested evidence, and as noted above, failed 
to report to the scheduled VA psychiatric examinations.  In 
this respect, the Board notes that, in a March 2006 progress 
note, the Veteran's treating VA psychiatrist notes that the 
Veteran believed that his currently diagnosed schizophrenia 
was first manifested in service and that his symptoms were 
misdiagnosed as a personality disorder.  The psychiatrist 
indicates that while he was unable to state with certainty 
what exactly happened during the Veteran's service, he could 
state that it is common for schizophrenia to begin in a slow 
and subtle manner and that it can often be mistaken for other 
conditions such as depression or personality disorders in the 
early stages.  He concludes that it is possible that this is 
what happened in the Veteran's case.  The Board finds that 
this opinion is speculative in nature and a finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008).  A mere possibility of an etiological relationship 
between the Veteran's disorder and service, as exemplified by 
the psychiatrist's March 2006 opinion is too speculative to 
form a basis upon which service connection may be 
established.  See generally, Bloom v. West, 12 Vet. App. 185 
(1999); Bostain v. West, 11 Vet. App. 124, 128 (1998).  There 
is no other medical opinion of record regarding the etiology 
of the Veteran's acquired psychiatric disorder.  

Finally, the Veteran, as a lay person, not trained or 
educated in medicine, is not competent to offer opinions as 
to whether his currently diagnosed psychiatric disorder, to 
include schizophrenia, is related to service.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, must be denied.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


